DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 17 is objected to because of the following informalities: in line 3, it is suggested to insert the article --a-- before the claim term “drilling apparatus” to provide an article and improve clarity.  
Claim 27 is objected to because of the following informalities: in line 2, it is suggested to replace the phrase “tube in tube” with --tube-in-tube-- to include hyphens to improve clarity and to be consistent with the specification.  
Claim 27 is objected to because of the following informalities: in line 6, it is suggested to insert the word --of-- after the phrase “a plurality” to improve clarity.
Claim 30 is objected to because of the following informalities: it is not clear if claim 30 should depend on claim 1 or on claim 16 since claim 30 is similar to claim 5.
Claim 31 is objected to because of the following informalities: it is not clear if claim 31 should depend on claim 1 or on claim 16.    
Claim 46 is objected to because of the following informalities: in line 2, it is suggested to insert the article --a-- before the claim term “drilling apparatus” to provide an article and improve clarity.
Claim 55 is objected to because of the following informalities: in line 1, it is suggested to insert the article --a-- before the claim term “tubing” to provide an article and improve clarity.
Claim 59 is objected to because of the following informalities: in line 3, it is suggested to replace the article “the” with --an-- in the limitation “the addition of” to improve clarity.  

  Claim 62 is objected to because of the following informalities: in the last line, it is suggested to replace the phrase “there between” with --there-between-- to include a hyphen to improve clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15, 17, 30-31, and 46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Independent claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a differential being 90-degrees C, does not reasonably provide enablement for “differential being 90-degrees C or greater” .
Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a formation having a temperature of 400-degrees C, does not reasonably provide enablement for a temperature that is greater than 400-degrees C because there is no corresponding upper limit which thus results in the claim reciting an infinite range.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. The specification is not enabling of the infinite range because one reasonably skilled in the art could not make or use the invention from the disclosures in the patent coupled with information known in the art without undue experimentation because the breadth of the claim is too broad. The claim is too bread because the well/reservoir cannot yield an infinite temperature (Wands Factor(s) of MPEP 2164.01(a)(A)).
Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a differential being 90-degrees C, does not reasonably provide enablement for “differential being 90-degrees C or greater” because there is no corresponding upper limit which thus results in the claim reciting an infinite range.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. The specification is not enabling of the infinite range because one reasonably skilled in the art .
Claim 30 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a formation having a temperature of 400-degrees C, does not reasonably provide enablement for a temperature that is greater than 400-degrees C because there is no corresponding upper limit which thus results in the claim reciting an infinite range.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. The specification is not enabling of the infinite range because one reasonably skilled in the art could not make or use the invention from the disclosures in the patent coupled with information known in the art without undue experimentation because the breadth of the claim is too broad. The claim is too bread because the well/reservoir cannot yield an infinite temperature (Wands Factor(s) of MPEP 2164.01(a)(A)).
Claim 46 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a differential being 90-degrees C, does not reasonably provide enablement for “differential being 90-degrees C or greater” because there is no corresponding upper limit which thus results in the claim reciting an infinite range.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. The specification is not enabling of the infinite range because one reasonably skilled in the art could not make or use the invention from the disclosures in the patent coupled with information known in the art without undue experimentation because the breadth of the claim is too broad. The claim is too bread because the well configuration and operation cannot yield an infinite temperature differential (Wands Factor(s) of MPEP 2164.01(a)(A)).
.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8, 14-15, 25, 28, 30, 33-46, 51, 56-57, 62-67, and 75-77 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is indefinite because it recites a use but fails to recite steps involved in the method/process. Due to this failure to set forth any steps, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced (see “Use” Claims under MPEP 2173.05(q)(I)).
Regarding claim 6, it is not clear if the limitation “a drilling fluid containing a phase change material” is the same or different from the “drilling fluid” of parent claim 1. For examination purposes, examiner assumes that they are the same fluid and that this is a double inclusion issue.
Claim 7 recites the limitation "the annulus" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "said drilling apparatus" in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim 14 recites the limitation "said drilling apparatus" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the rate of penetration" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "said drilling apparatus" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "said formation" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "the sealed borehole" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, examiner assumes that claim 25 depends on claim 24 instead of claim 7 since claim 25, as a whole, appears to contain subject matter that is more related to the subject matter of claim 24 than of claim 7.
Claim 28 is indefinite because it recites a use but fails to recite steps involved in the method/process. Due to this failure to set forth any steps, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced (see “Use” Claims under MPEP 2173.05(q)(I)).
Claim 30 is indefinite because it recites a use but fails to recite steps involved in the method/process. Due to this failure to set forth any steps, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced (see “Use” Claims under MPEP 2173.05(q)(I)).
33 recites the limitation "the rock face" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 33 recites the limitation "the drilling components" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 36 recites the limitation "said phase change material" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 37 recites the limitation "the annulus" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 37 recites the limitation "said drilling apparatus" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 38, it is not clear if the claim term “a formation face” at lines 3-4 is the same or different from the “rock face being drilled” in parent claim 33. For examination purposes, examiner assumes that it refers to the same face.
Regarding claim 43, it is not clear if the “drilling apparatus” is the same or different from the “drilling components” in parent claim 33. For examination purposes, examiner assumes that they are the same.
Regarding claim 45, it is not clear if the “drilling apparatus” is the same or different from the “drilling components” in parent claim 33. For examination purposes, examiner assumes that they are the same.
Claim 45 recites the limitation "said drilling apparatus " in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 45 recites the limitation "said introduced fluid" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 46 recites the limitation "the rate of penetration" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
51 recites the limitation "the sealing capacity" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 56 recites the limitation "said drilling fluid temperature" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 62 recites the limitation "said formation" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 75 is indefinite because it recites a use but fails to recite steps involved in the method/process. Due to this failure to set forth any steps, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced (see “Use” Claims under MPEP 2173.05(q)(I)).
Claim 76 is indefinite because it recites a use but fails to recite steps involved in the method/process. Due to this failure to set forth any steps, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced (see “Use” Claims under MPEP 2173.05(q)(I)).
Claim 77 is indefinite because it recites a use but fails to recite steps involved in the method/process. Due to this failure to set forth any steps, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced (see “Use” Claims under MPEP 2173.05(q)(I)).
Claim(s) 34-35, 39-42, 44, 57, and 63-67 is/are also considered to be indefinite since it/they depend(s) from an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-6, and 30-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quintero et al. US9016374.
Regarding independent claim 1, Quintero discloses, in Figure 1,
A method (Quintero; Fig. 1) for maintaining a temperature differential (Quintero; Fig. 1) between a drilling fluid (Quintero; Fig. 1; drilling fluid 14) and a rock face (Quintero; Fig. 1) being drilled in a drilling operation (Quintero; Fig. 1; drill bit 32), comprising selecting between at least one of: a chemical operation (Quintero; Fig. 1; plurality of reversible phase change elements 16; col. 13:31-33 wax with a melting point of 90-degrees C) for controlling thermal transfer from drilling fluid introduced to said rock face and fluid returning from said drilling operation (Quintero; Fig. 1); and a mechanical operation for controlling thermal transfer from drilling fluid introduced to said rock face and fluid returning from said drilling operation, said differential being 90-degrees C or greater (this limitation for the mechanical operation is listed in the alternative relative to the chemical operation).



Regarding claim 6, Quintero discloses wherein said chemical operation includes providing a drilling fluid containing a phase change material for controlling counter-current thermal transfer between said introduced fluid and said returning fluid (Quintero; Fig. 1; plurality of reversible phase change elements 16; col. 13:31-33 wax with a melting point of 90-degrees C).

Regarding claim 30, Quintero discloses wherein said drilling method is conducted in a high temperature formation having a temperature of at least 400-degrees C (Quintero; col. 13:1-2 range of 100-degrees C to 400-degrees C).

Regarding claim 31, Quintero discloses wherein said drilling method is conducted in a formation selected from the group consisting of a high permeability formation, low permeability formation and variable permeability formation (Quintero; Fig. 1; the formation at different vertical depths have variable formation permeability due, at least, to compaction and variability in formation composition).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-17, 19-20, 23, 25, 32-36, 47, 54, 58, 68-69, and 75-77 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quintero et al. US9016374 in view of Onan et al. US5911282.
Regarding independent claim 16, Quintero discloses, in Figure 1,
A drilling method (Quintero; Fig. 1) for drilling in a geologic formation (Quintero; Fig. 1), comprising: i) pore space (Quintero; Fig. 1) in a formation while drilling (Quintero; Fig. 1); with ii) drilling with a cooling operation (Quintero; Fig. 1; drilling fluid 14; plurality of reversible phase change elements 16; col. 13:31-33 wax with a melting point of 90-degrees C) with of said pore space (Quintero; Fig. 1); and cooling a rock face (Quintero; Fig. 1) being drilled in said formation with coolant (Quintero; Fig. 1; plurality of reversible phase change elements 16; col. 13:31-33 wax with a melting point of 90-degrees C) to increase the rate of penetration during drilling of said formation relative to the rate of penetration absent the use of said coolant (Quintero; Fig. 1).
Quintero is silent regarding sequencing i) sealing pore space; with subsequent sealing of said pore space.
Onan teaches sequencing i) sealing pore space; with subsequent sealing of said pore space (Onan; col. 3:8-20 hardenable epoxy sealant composition that becomes part of the filter cake for the purpose of minimizing fluid loss, minimizing loss circulation, and minimizing gas influx; col. 4:39-52 the composition hardens to consolidate the filter cake, so sealing of the epoxy sealant is time-delayed due to the time it takes for completion of the hardening process).


Regarding claim 17, Quintero in view of Onan teaches further including the step of controlling thermal transfer from drilling fluid introduced to said rock face and fluid returning; and controlling thermal transfer between drilling apparatus and introduced fluid to provide a temperature differential of 90-degrees C or greater between said rock face and said introduced drilling fluid (Quintero; Fig. 1; plurality of reversible phase change elements 16; col. 13:31-33 wax with a melting point of 90-degrees C).

Regarding claim 19, Quintero in view of Onan teaches wherein said coolant comprises a phase change material (Quintero; Fig. 1; plurality of reversible phase change elements 16; col. 13:31-33 wax with a melting point of 90-degrees C), fluid containing a phase change material, thermal oil, fluid containing gas undergoing expansion and a Joule-Thomson effect, liquid nitrogen, refrigerant and combinations thereof (Quintero; Fig. 1; plurality of reversible phase change elements 16; col. 13:31-33 wax with a melting point of 90-degrees C).

Regarding claim 20, Quintero in view of Onan teaches further including the step of sealing fissures, cracks and voids pre-existing in said formation or resultant from drilling (Onan; col. 3:8-20 hardenable epoxy sealant composition that becomes part of the filter cake for the purpose of minimizing fluid loss, minimizing loss circulation, and minimizing gas influx; col. 4:39-

Regarding claim 23, Quintero in view of Onan teaches wherein sealing of said pore space forms an interface between the drilled formation and the periphery of a drilled borehole (Onan; col. 3:8-20 hardenable epoxy sealant composition that becomes part of the filter cake for the purpose of minimizing fluid loss, minimizing loss circulation, and minimizing gas influx; col. 4:39-52 the composition hardens to consolidate the filter cake, so sealing of the epoxy sealant is time-delayed due to the time it takes for completion of the hardening process).

Regarding claim 25, Quintero in view of Onan teaches further including the step of circulating a working fluid within the sealed borehole containing an interface maintenance additive for maintaining impermeability during circulation of said working fluid within said borehole (Onan; col. 3:8-20 hardenable epoxy sealant composition that becomes part of the filter cake for the purpose of minimizing fluid loss, minimizing loss circulation, and minimizing gas influx; col. 4:39-52 the composition hardens to consolidate the filter cake, so sealing of the epoxy sealant is time-delayed due to the time it takes for completion of the hardening process).

Regarding independent claim 32, Quintero discloses, in Figure 1,
A method (Quintero; Fig. 1) for drilling a wellbore (Quintero; Fig. 1) into a formation for thermal recovery (Quintero; Fig. 1), comprising: during a drilling operation (Quintero; Fig. 1), between said wellbore and said formation to fluids (Quintero; Fig. 1; drilling fluid 14; plurality of reversible phase change elements 16; col. 13:31-33 wax with a melting point of 90-degrees C), to said wellbore using at least one of a thermal mechanism, mechanical mechanism, chemical mechanism and biological mechanism absent the presence of auxiliary material between and 
Quintero is silent regarding forming, during a drilling operation, a thermally conductive interface between said wellbore and said formation substantially impermeable to fluids, said interface formed by inducing irreversible permeability damage to said wellbore using at least one of a thermal mechanism, mechanical mechanism, chemical mechanism and biological mechanism absent the presence of auxiliary material between a formed interface and said wellbore, said drilling operation being selected from i) simultaneous drilling while sealing, ii) drilling with subsequent sealing and iii) combinations thereof.
Onan teaches forming, during a drilling operation, a thermally conductive interface between said wellbore and said formation substantially impermeable to fluids, said interface formed by inducing irreversible permeability damage to said wellbore using at least one of a thermal mechanism, mechanical mechanism, chemical mechanism and biological mechanism absent the presence of auxiliary material between a formed interface and said wellbore, said drilling operation being selected from i) simultaneous drilling while sealing, ii) drilling with subsequent sealing and iii) combinations thereof (Onan; col. 3:8-20 hardenable epoxy sealant composition that becomes part of the filter cake for the purpose of minimizing fluid loss, minimizing loss circulation, and minimizing gas influx; col. 4:39-52 the composition hardens to consolidate the filter cake, so sealing of the epoxy sealant is time-delayed due to the time it takes for completion of the hardening process).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the drilling method as taught by Quintero to include forming a thermally conductive interface by inducing irreversible permeability damage using a mechanical mechanism as taught by Onan for the purpose of minimizing fluid loss, minimizing loss circulation, and minimizing gas influx (Onan; col. 3:8-20 hardenable epoxy sealant composition 

Regarding claim 33, Quintero in view of Onan teaches wherein said drilling with subsequent sealing comprises drilling with dynamic cooling (Quintero; Fig. 1; drilling fluid 14; plurality of reversible phase change elements 16; col. 13:31-33 wax with a melting point of 90-degrees C) to cool the rock face being drilled during drilling and the drilling components operable in said drilling operation, followed by sealing with an added sealant material introduced into an unsealed section of the drilled wellbore (Onan; col. 3:8-20 hardenable epoxy sealant composition that becomes part of the filter cake for the purpose of minimizing fluid loss, minimizing loss circulation, and minimizing gas influx).

Regarding claim 34, Quintero in view of Onan teaches wherein said dynamic cooling includes circulating drilling fluid containing a phase change material (Quintero; Fig. 1; drilling fluid 14; plurality of reversible phase change elements 16; col. 13:31-33 wax with a melting point of 90-degrees C).

Regarding claim 35, Quintero in view of Onan teaches further including the step of controlling thermal transfer from drilling fluid introduced to said rock face and fluid returning during dynamic cooling (Quintero; Fig. 1; drilling fluid 14; plurality of reversible phase change elements 16; col. 13:31-33 wax with a melting point of 90-degrees C).

Regarding claim 36, Quintero in view of Onan teaches wherein said step of controlling thermal transfer includes circulating said phase change material for controlling counter-current thermal transfer between said introduced fluid and said returning fluid (Quintero; Fig. 1; drilling 

Regarding claim 47, Quintero in view of Onan teaches further including the step of conducting, in a predetermined sequence, said simultaneous drilling (Quintero; Fig. 1) while sealing (the uphole portions of the wellbore will seal first/earlier prior to the downhole portions of the wellbore which will seal later) and said drilling with subsequent sealing (Onan; col. 3:8-20 hardenable epoxy sealant composition that becomes part of the filter cake for the purpose of minimizing fluid loss, minimizing loss circulation, and minimizing gas influx; col. 4:39-52 the composition hardens to consolidate the filter cake, so sealing of the epoxy sealant is time-delayed due to the time it takes for completion of the hardening process).

Regarding claim 54, Quintero in view of Onan teaches further including circulating a working fluid within said wellbore containing an interface maintenance additive for maintaining impermeability in use (Onan; col. 3:8-20 hardenable epoxy sealant composition that becomes part of the filter cake for the purpose of minimizing fluid loss, minimizing loss circulation, and minimizing gas influx; col. 4:39-52 the composition hardens to consolidate the filter cake, so sealing of the epoxy sealant is time-delayed due to the time it takes for completion of the hardening process).

Regarding independent claim 58, Quintero discloses, in Figure 1,
A method (Quintero; Fig. 1) for remediating a well (Quintero; Fig. 1) including at least one of fractured sections created by drilling or fracturing techniques, unconsolidated rock and sand within an earth formation (Quintero; Fig. 1), comprising: 70Applicant: Eavor Technologies Inc. Docket No.: 3108-17USi) pore space while drilling in at least one of said fractured sections created by drilling or fracturing techniques (Quintero; Fig. 1), unconsolidated rock and sand in said formation (Quintero; Fig. 1) with ii) drilling with a phase 
Quintero is silent regarding sequencing i) sealing pore space ii) with subsequent sealing of said pore space.
Onan teaches sequencing i) sealing pore space ii) with subsequent sealing of said pore space (Onan; col. 3:8-20 hardenable epoxy sealant composition that becomes part of the filter cake for the purpose of minimizing fluid loss, minimizing loss circulation, and minimizing gas influx; col. 4:39-52 the composition hardens to consolidate the filter cake, so sealing of the epoxy sealant is time-delayed due to the time it takes for completion of the hardening process).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the drilling method as taught by Quintero to include sequencing i) sealing pore space; with subsequent sealing of said pore space as taught by Onan to yield the sequence of initial cooling with subsequent sealing of the pore space for the purpose of minimizing fluid loss, minimizing loss circulation, and minimizing gas influx (Onan; col. 3:8-20 hardenable epoxy sealant composition that becomes part of the filter cake for the purpose of minimizing fluid loss, minimizing loss circulation, and minimizing gas influx).

Regarding independent claim 68, Quintero discloses, in Figure 1,
A drilling method (Quintero; Fig. 1) for drilling into a formation (Quintero; Fig. 1), comprising: dynamically cooling (Quintero; Fig. 1; drilling fluid 14; plurality of reversible phase change elements 16; col. 13:31-33 wax with a melting point of 90-degrees C) a rock face being 
Quintero is silent regarding sealing pore space in a resultant wellbore in said formation utilizing a composition capable of cooling and sealing in a single operation, wherein said cooling and sealing occur together.
Onan teaches sealing pore space in a resultant wellbore in said formation utilizing a composition capable of cooling and sealing in a single operation, wherein said cooling and sealing occur together (Onan; col. 3:8-20 hardenable epoxy sealant composition that becomes part of the filter cake for the purpose of minimizing fluid loss, minimizing loss circulation, and minimizing gas influx; col. 4:39-52 the composition hardens to consolidate the filter cake, so sealing of the epoxy sealant is time-delayed due to the time it takes for completion of the hardening process).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the drilling method as taught by Quintero to include sealing pore space as taught by Onan to yield cooling and sealing together in a single operation (the uphole portion of the wellbore will seal simultaneously while the downhole portion of the wellbore is being cooled by fluid circulation during drilling so that both cooling and sealing occur in a single operation) for the purpose of minimizing fluid loss, minimizing loss circulation, and minimizing gas influx (Onan; col. 3:8-20 hardenable epoxy sealant composition that becomes part of the filter cake for the purpose of minimizing fluid loss, minimizing loss circulation, and minimizing gas influx).



Regarding claim 75, Quintero in view of Onan wherein said formation is a thermally productive formation (Quintero; col. 13:1-2 range of 100-degrees C to 400-degrees C).

Regarding claim 76, Quintero in view of Onan wherein said formation is a geothermally productive formation (Quintero; col. 13:1-2 range of 100-degrees C to 400-degrees C).

Regarding claim 77, Quintero in view of Onan wherein said formation is a high temperature geothermally productive formation (Quintero; col. 13:1-2 range of 100-degrees C to 400-degrees C).

Allowable Subject Matter
Claim(s) 55 is/are allowed.
Claims 56-57 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 62-67 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:
Regarding independent claim 55, in combination with the other structures required by the base claim and intervening claims, the prior art fails to disclose, teach, suggest, or render obvious “controlling a pressure differential between said tubing and said annulus where maximum fusion temperature of said phase change material in said annulus is lower or equal to the minimum fusion temperature of said phase change material in said tubing; maintaining flow rate of said phase change material to retain at least partial solid state adjacent to a bottom of said tubing whereby said drilling fluid is at a lower temperature than that of a formation face being drilled”.
Regarding independent claim 62, in combination with the other structures required by the base claim and intervening claims, the prior art fails to disclose, teach, suggest, or render obvious “whereby a closed sealed well loop is formed with the inlet well, the outlet well, and the area there between”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MALIKASIM whose telephone number is (313)446-6597. The examiner can normally be reached M-F; 8 am - 5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MALIKASIM/            Examiner, Art Unit 3672                                                                                                                                                                                            	3/22/22